DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated June 16, 2022 in which claims 1, 11, 12, and 17 have been amended, claims 4, 9, 10, 15, 16, and 18-20 have been canceled, and claims 21-27 have been added.  Therefore, claims 1-3, 5-8, 11-14, 17, and 21-27 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on June 16, 2022 has been entered.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8, 11-14, 17, and 21-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
injecting a transaction into a first blockchain; and 
injecting a copy of the transaction into a second blockchain simultaneously with injecting the transaction into the first blockchain, 
wherein the first blockchain and the second blockchain are in a same blockchain network, 
the first blockchain processing the transaction based on a first confirmation protocol and the second blockchain processing the transaction based on a second confirmation protocol that is executed faster than the first confirmation protocol, the first blockchain uses a first consensus protocol, the second blockchain uses a second consensus protocol, the second consensus protocol is different from the first consensus protocol, and 
the second blockchain is a private blockchain that excludes one or more participants of the first blockchain.
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers recording and verifying transactions in a ledger, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “blockchain network”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “blockchain network” language; “injecting” and “processing” in the context of this claim encompass collecting, analyzing, and recording data for the completion of a commercial interaction.  
Claim 1:  but for the generically recited computer language, injecting a transaction into a first blockchain, in the context of the claimed invention encompasses one or more people manually recording a transaction.
but for the generically recited computer language, injecting a copy of the transaction into a second blockchain simultaneously with injecting the transaction into the first blockchain, wherein the first blockchain and the second blockchain are in a same blockchain network, in the context of the claimed invention encompasses one or more people manually recording a copy of a transaction simultaneously while recording the transaction.
but for the generically recited computer language, the first blockchain processing the transaction based on a first confirmation protocol and the second blockchain processing the transaction based on a second confirmation protocol that is executed faster than the first confirmation protocol, the first blockchain uses a first consensus protocol, the second blockchain uses a second consensus protocol, the second consensus protocol is different from the first consensus protocol, in the context of the claimed invention encompasses one or more people manually processing a first transaction based on a consensus protocol and processing a second transaction based upon a second consensus protocol and faster than the first consensus protocol.
but for the generically recited computer language, the second blockchain is a private blockchain that excludes one or more participants of the first blockchain, in the context of the claimed invention encompasses one or more people manually excluding one or more participants.
Claim 7:  but for the generically recited computer language, appending a first block including the transaction to the first blockchain, and appending a second block including the transaction to the second blockchain, wherein differences between the first blockchain and the second blockchain cause the first block in the first blockchain and the second block in the second blockchain to have different block or sequence numbers, in the context of the claimed invention encompasses one or more person manually appending a first transaction and appending a second transaction wherein differences between the first and the second cause different sequence numbers.

Claim 12 and 17 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 21-25 are substantially similar to claims 2, 3, 5, 6, and 7, thus, they are rejected on similar grounds.
Claim 26 is substantially similar to claim 8, thus, it is rejected on similar grounds.
Claim 27 is substantially similar to claim 11, thus, it is rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “blockchain network”, to perform the “injecting” and “processing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “blockchain network”, to perform the “injecting” and “processing” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 2-3, 5-6, 8, 11, 13-14, 21-24, and 26-27 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-3, 5-8, 11-14, 17, and 21-27 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti, U.S. Patent Application Publication Number 2019/0018887; in view of Ichikawa, NPL Collaborative Messaging Protocol with Multiple Intermediate Nodes 2018 as applied to claims 1-2, 4, 6, 10-12, 14, 16, and 20 above, and further in view of Bishnoi, U.S. Patent Application Publication Number 2019/0287183
As per claim 1, 
injecting a transaction into a first blockchain; and (Madisetti US20190018887 at paras. 35-37) ("One general aspect includes a method of synchronizing transactions between private and public blockchains including: receiving a first plurality of transactions on a first private blockchain network. The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network.")
wherein the first blockchain and the second blockchain are in a same blockchain network, (Madisetti US20190018887 at paras. 35-37) ("The method of synchronizing transactions also includes recording the first plurality of transactions to a first private block on the first private blockchain network. The method of synchronizing transactions also includes receiving a second plurality of transactions on the first private blockchain network. The method of synchronizing transactions also includes recording the second plurality of transactions to a second private block on the first private blockchain network.")
the first blockchain processing the transaction based on a first confirmation protocol and the second blockchain processing the transaction based on a second confirmation protocol that is executed faster than the first confirmation protocol, the first blockchain uses a first consensus protocol, the second blockchain uses a second consensus protocol, the second consensus protocol is different from the first consensus protocol, and 
the second blockchain is a private blockchain that excludes one or more participants of the first blockchain.  (Madisetti US20190018887 at paras. 36-38) ("The method may also include excluding the subset of transactions from being recorded to the first merged block.")

Madisetti does not explicitly teach, however, Ichikawa does explicitly teach:  
injecting a copy of the transaction into a second blockchain simultaneously with injecting the transaction into the first blockchain, (Ichikawa, Collaborative Messaging Protocol with Multiple Intermediate Nodes (2018) at Figs. 1-3 and pp. 1-2) (Injecting (chaining) a transaction or block to a blockchain needs concatenated transaction data with a message. Proof of the transaction data sent, relayed, and received is gathered to a block, which is chained to a blockchain.  A block and blockchain structure is shown in Figure 1. A block consists of proof of the data sent, relayed, and received, and the previous block hash value is gathered to a block. It is difficult to tamper with or inject false transaction data.  We call the communication that synchronizes transaction data or blocks a “broadcast.” Broadcasting is simultaneous throughout every single node without incentive.  Thus, synchronizing transactions, requiring injecting a copy of the transaction into blockchains, occurs simultaneously throughout every single node. )
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti and Ichikawa to provide injecting a copy of the transaction into a second blockchain simultaneously with injecting the transaction into the first blockchain because it allows for blockchains to be connected while lowering power consumption, reducing fraud, protecting honor users participating in a messaging system, preventing selfish nodes from facilitating unfair communication or obtaining unfair rewards.  (Ichikawa at Abstract and Conclusion).
Claim 12 and 17 are substantially similar to claim 1, thus, they are rejected on similar grounds.

Claims 2, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti, U.S. Patent Application Publication Number 2019/0018887; in view of Ichikawa, NPL Collaborative Messaging Protocol with Multiple Intermediate Nodes 2018 as applied to claims 1, 12, and 17 above, and further in view of Back, U.S. Patent Application Publication Number 2016/0330034.
As per claim 2, Madisetti and Ichikawa do not explicitly teach, however, Back does explicitly teach:  wherein the first blockchain is a parent blockchain, the second blockchain is a sidechain pegged to the parent blockchain, and the transaction corresponds to an unspent output of an existing transaction in the first blockchain or the second blockchain.  (Back at paras. 5-7) (" The systems and methods described herein simultaneously allow for easy creation and use of sidechain assets while avoiding fragmenting markets and development. In addition to the foregoing, in various embodiments asymmetric two-way pegging may be used to transfer an asset from a parent chain to a sidechain. The sidechain may include a sidechain validator server that monitors transactions taking place in the parent chain associated with a parent chain asset. A sidechain asset may be generated corresponding to the parent chain asset in response to a receiving, by the sidechain validator server, a request to transfer the parent chain asset to the sidechain. The sidechain asset may be held for a predetermined contest period, during which the transferring is invalidated if a reorganization proof associated with the parent chain asset is detected in the parent chain. If no reorganization proof is detected, then the sidechain asset may be released. A transfer of the sidechain asset back to the parent chain may be performed in substantially the same manner as the symmetric two-way pegging mechanism described above.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti, Ichikawa, and Back to provide for a sidechain pegged to a parent blockchain corresponding to an existing transaction so as to provide a system for more efficiently transferring ledger assets between blockchains of different currencies using pegged sidechains.  (Back at Abstract and paras. 3-7)
As per claim 14, Madisetti and Ichikawa does not explicitly teach, however, Back does explicitly teach:  wherein: the first blockchain is a parent blockchain, the second blockchain is a sidechain pegged to the parent blockchain, and the transaction corresponds to an unspent output of an existing transaction in the first blockchain or the second blockchain.  (Back at paras. 63-65) ("Other experimentation may be performed in sidechains with economic incentives. For example, Bitcoin's reward structure assigns new coins to miners. This effectively inflates the currency but it winds down over time according to a step-wise schedule. In a demurring cryptocurrency, by contrast, all unspent outputs lose value over time, with the lost value being recollected by miners. This keeps the currency supply stable while still rewarding miners. It may be better aligned with user interests than inflation because loss to demurrage is enacted uniformly everywhere and instantaneously, unlike inflation; it also mitigates the possibility of long-unspent “lost” coins being reanimated at their current valuation and shocking the economy, which is a perceived risk in Bitcoin. Demurrage creates incentives to increase monetary velocity and lower interest rates, which are considered to be socially beneficial. In pegged sidechains, demurrage allows miners to be paid in existing already valued currency. Other economic changes include required miner fees, transaction reversibility, outputs which are simply deleted once they reach a certain age, or inflation/demurrage rates pegged to events outside of the sidechain. All of these changes are difficult to do safely in Bitcoin, but the ease of creation and reduced risk of sidechains provide the necessary environment for them to be viable.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti, Ichikawa, and Back to provide for a sidechain pegged to a parent blockchain corresponding to an existing transaction so as to provide a system for more efficiently transferring ledger assets between blockchains of different currencies using pegged sidechains.  (Back at Abstract and paras. 3-7)
Claim 21 is substantially similar to claim 2, thus, it is rejected on similar grounds.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Madisetti, U.S. Patent Application Publication Number 2019/0018887; in view of Ichikawa, NPL Collaborative Messaging Protocol with Multiple Intermediate Nodes 2018, and further in view of Back, U.S. Patent Application Publication Number 2019/0287183, as applied to claims 1, 2, 12, 14, 17, and 21 above, and in further view of Chan, WIPO Patent Application Publication Number 2018/215951.
As per claim 3, Madisetti, Ichikawa, and Back do not explicitly teach, however, Chan explicitly teaches:  wherein the transaction as recorded in the first blockchain and the transaction as recorded in the second blockchain have a same address.  (Chan WO2018215951A1 at pp. 20) ("each public key is associated with a single address. Thus, any reference herein to transferring digital assets to or from a public key (e.g., transferring to an address associated with the public key) and transferring digital assets to or from the address associated with that public key refer to a common operation.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Madisetti, Ichikawa, Back, and Chan to record blockchains to the same address because it would provide a system to enable highly flexible and complex blockchain-based execution of the terms of a machine-readable contract or agreement (Chan at Abstract and pp. 2)

Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti, U.S. Patent Application Publication Number 2019/0018887; in view of Ichikawa, NPL Collaborative Messaging Protocol with Multiple Intermediate Nodes 2018 as applied to claims 1, 12, and 17 above, and further in view of Klarman, U.S. Patent Application Publication Number 2019/0081778.
As per claim 6, Madisetti and Ichikawa do not explicitly teach, however, Klarman does explicitly teach:  wherein: the first blockchain has a first inter-block target spacing, and the second blockchain has a second inter-block target spacing different from the first inter-block target spacing.  (Klarman  2019/0081778 at paras. 41-43) ("The Bitcoin system throughput directly depends on 2 parameters: the block size (B), i.e., the number of bytes which can contain transactions in each block, and the inter-block time interval (tB), which is the average time required for the system to mine a new block. As noted above, in Bitcoin B=1 MB and tB=600 seconds, which allows 2.94 TPS. To improve Bitcoin's throughput, it is possible to increase the B to include more transactions, and to reduce tB, so that blocks are mined at a higher rate. ")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti, Ichikawa, and Klarman to provide for variant inter-block time spacing of a blockchain transaction to provide a system that reduces the likelihood of fraudulent transactions and erroneous ledgers and that also eliminates the need of a business to worry about disparate ledgers, that would otherwise need to be reconciled, which ultimately provides for a more efficient transaction process.  (Klarman at paras. 2-3)
Claim 24 is substantially similar to claim 6, thus, it is rejected on similar grounds.

Claims 5, 7, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti, U.S. Patent Application Publication Number 2019/0018887; in view of Ichikawa, NPL Collaborative Messaging Protocol with Multiple Intermediate Nodes 2018 as applied to claims 1, 12, and 17 above, and further in view of Chan, WIPO Patent Application Publication Number 2018/215951.
As per claim 5, Madisetti and Ichikawa do not explicitly teach, however, Chan does explicitly teach:  wherein the first confirmation protocol is different from the second confirmation protocols in at least one of a transaction ordering protocol, or a block processing protocol or structure.  (Chan at paras. 19-20) ("At least some of the nodes 102 operate as miners 104 of the blockchain network 100. The blockchain network 100 of FIG. 1 is a proof-of-work blockchain in which miners 104 perform expensive computations in order to facilitate transactions on the blockchain. For example, the proof-of-work blockchain may require miners to solve a cryptographic problem. In Bitcoin the miners 104 find a nonce such that a block header hashes, with double SHA256, to a number that is less than a value defined by the current difficultly. The hashing power required for the proof-of-work algorithm means that a transaction is considered practically irreversible after a certain number of blocks have been mined on top of it. A miner 104 who solves the cryptographic problem creates a new block for the blockchain and broadcasts the new block to other nodes 102. The other nodes 102 verify that the miner 104 has, in fact, solved the cryptographic problem and has, therefore, demonstrated sufficient proof-of-work before accepting that the block should be added to the blockchain. The other nodes 102 also verify that the block itself is valid (e.g., that the transactions and blockheader of the block are valid) before accepting that the block should be added to the blockchain. The block is added to the blockchain (i.e., to the distributed global ledger) by consensus of the nodes 102.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Madisetti, Ichikawa, and Chan to provide for different blockchain protocols because it would provide a system to enable highly flexible and complex blockchain-based execution of the terms of a machine-readable contract or agreement. (Chan at Abstract and pp. 2)
As per claim 7, Madisetti and Ichikawa do not explicitly teach, however, Chan does explicitly teach:  further comprising: appending a first block including the transaction to the first blockchain, and appending a second block including the transaction to the second blockchain, wherein differences between the first blockchain and the second blockchain cause the first block in the first blockchain and the second block in the second blockchain to have different block or sequence numbers.  (Chan at pp. 4-5) ("The node may determine whether the constraint that the set of data includes the block header of the block of the blockchain is satisfied by at least verifying that the block header has a predetermined size.  Additionally or alternatively, the node may determine whether the constraint that the set of data includes the block header of the block of the blockchain is satisfied by at least verifying that the block header includes a difficulty value that is greater than or equal to a difficulty value. Additionally or alternatively, the node may determine whether the constraint that the set of data includes the block header of the block of the blockchain is satisfied by at least verifying that a hash of the block header is less than or equal to a target value calculated from the difficulty value included in the block header.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Madisetti, Ichikawa, and Chan to provide for appending to the blockchain because it would provide a system to enable highly flexible and complex blockchain-based execution of the terms of a machine-readable contract or agreement. (Chan at Abstract and pp. 2)
As per claim 22, Madisetti and Ichikawa do not explicitly teach, however, Chan explicitly teaches:  wherein the transaction as recorded in the first blockchain and the transaction as recorded in the second blockchain have a same address.  (Chan WO2018215951A1 at pp. 20) ("each public key is associated with a single address. Thus, any reference herein to transferring digital assets to or from a public key (e.g., transferring to an address associated with the public key) and transferring digital assets to or from the address associated with that public key refer to a common operation.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Madisetti, Ichikawa, and Chan to record blockchains to the same address because it would provide a system to enable highly flexible and complex blockchain-based execution of the terms of a machine-readable contract or agreement (Chan at Abstract and pp. 2)
Claim 23 is substantially similar to claim 5, thus, it is rejected on similar grounds.
Claim 25 is substantially similar to claim 7, thus, it is rejected on similar grounds.

Claims 8, 11, 13, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti, U.S. Patent Application Publication Number 2019/0018887; in view of Ichikawa, NPL Collaborative Messaging Protocol with Multiple Intermediate Nodes 2018 as applied to claims 1, 12, and 17 above, and further in view of Ramachandran, U.S. Patent Application Publication Number 2018/0316492.
As per claim 8, Madisetti and Ichikawa do not explicitly teach, however, Ramachandran does explicitly teach:  wherein the transaction is injected into the first blockchain and the second blockchain by a same participant of the blockchain network, the participant corresponding to a user, client application, server, node or another entity of the blockchain network.  (Ramachandran US20180316492 at paras. 41-43) ("In a preferred embodiment, an injector 60 is installed at each node 2, a single controller 40 is associated with all nodes 2 operated by a single business unit of a participant in the blockchain network, and a single generator 20 services all controllers 40 associated with the business units of a single participant. Optionally, multiple business units may share one controller 40, or multiple participants (e.g. businesses) may share one generator 20.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti, Ichikawa, and Ramachandran to provide for an injection to a blockchain by the same user to provide a system to promote the ease of long-term management and compatibility across numerous varieties of blockchain.  (Ramachandran at paras. 13-15) 
As per claim 11, Madisetti and Ichikawa do not explicitly teach, however, Ramachandran does explicitly teach:  wherein the transaction is injected into the first blockchain by an administrator of the second blockchain.  (Ramachandran at paras. 63-65) (" Some embodiments of the generator 20 may also include an administrative console module 32. The administrative console module 32 may be accessible at the generator 20 itself, or in some embodiments, it may be accessible remotely, through remote procedure calls for instance. The administrative console module 32 may be configured to provide various functionality, including starting and stopping the generator 20, configuring and maintaining the generator 20, debugging the generator 20, or backing up the generator 20 or its memory 28. The administrative console module 32 may also contain audit or data analysis modules that collect information related to use of the generator 20.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti, Ichikawa, and Ramachandran to provide for an injection to a blockchain by an administrator to provide a system to promote the ease of long-term management and compatibility across numerous varieties of blockchain.  (Ramachandran at paras. 13-15)
As per claim 13, Madisetti and Ichikawa do not explicitly teach, however, Ramachandran does explicitly teach:  wherein the first processor and the second processor are a same processor included in or coupled to the participant.  (Ramachandran at paras. 65-67) ("The controller 40 manages requests for encryption information and stores encryption information that is supplied to injectors 60. The controller 40 may also control registration of injectors 60 and may maintain a map or register of the entire blockchain network or the authorized users on the network. The controller 40 is communicatively coupled 30 to the generator 20 and communicatively coupled 50 the injector 60. The controller 40 ordinarily includes a processor 42, a memory 44, and may optionally include an authorization module 46 and an audit module 48. FIG. 4 provides a block diagram of some components of the controller 40.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madisetti, Ichikawa, and Ramachandran to provide for an injection to a blockchain by the same user to provide a system to promote the ease of long-term management and compatibility across numerous varieties of blockchain.  (Ramachandran at paras. 13-15)
Claim 26 is substantially similar to claim 8, thus, it is rejected on similar grounds.
Claim 27 is substantially similar to claim 11, thus, it is rejected on similar grounds.


Response to Arguments
Applicant’s arguments filed on June 16, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-3, 5-8, 11-14, 17, and 21-27, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea because the claims are “directed to non-abstract ideas of using blockchains to speed the verification of transactions.”  
Examiner disagrees, however, and notes that the Method of Organizing Human Activity in this application relates to recording and verifying transactions in a ledger, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that the claims are directed to “the practical
application of increasing the rate and efficiency of recording transactions in overall blockchain network” and “increasing block processing heterogeneity in the overall blockchain network”.
	Examiner disagrees, however, and notes that the additional elements of the computer system - a “blockchain network” - to perform the “injecting” and “processing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to recording and verifying transactions in a ledger, which is a fundamental economic practice.  The claims invoke the “blockchain network” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))
With respect to Applicant’s arguments as to the § 112(a) rejection for now pending claims 1-3, 5-8, 11-14, 17, and 21-27, Examiner notes that the rejection is withdrawn.
With respect to Applicant’s arguments as to the §§ 102 and 103 rejections for now pending claims 1-3, 5-8, 11-14, 17, and 21-27, Examiner notes that the arguments are moot in light of the new grounds for rejection above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693